Citation Nr: 1717852	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO. 15-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional disability of chronic kidney disease due to treatment by the Department of Veterans Affairs (VA).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

In April 2017, the Veteran provided personal testimony before the undersigned in Washington, D.C.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim on appeal so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claim must be remanded to associate outstanding records. Specifically, in a January 2003 VA medical record from the Santa Barbra Community-Based Outpatient Clinic (CBOC), the physician noted that the Veteran returned to the area from Las Vegas, Nevada and that while in Las Vegas the Veteran had been started on Venlafaxine SA 150 milligram once daily. A June 2002 VA medical record indicates that the Veteran checked in with the Santa Barbra CBOC prior to moving to Las Vegas, Nevada. The record suggests that the Veteran sought medical treatment while in Las Vegas between June 2002 and January 2003, when he was initially prescribed Venlafaxine SA. There are no medical records from June 2002 to January 2003 from Las Vegas, VA or private, associated with the claims file. Further there is no indication in the record that VA attempted to obtain these records. The omission of potentially relevant records, particularly those in the possession of VA, necessitates that the claim must be returned for additional development. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments). Thus, an effort must be made to locate and associated any relevant medical records, VA and private, between June 2002 and January 2003, with the Veteran's claims file.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disability and underlying acquired psychiatric disorder, specifically including the time period between June 2002 and January 2003. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from June 2002 to January 2003 should be obtained. Any negative response should be in writing and associated with the claims file.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford his representative an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2. After completing the above, and any other notification or development deemed warranted (to include arranging for the Veteran to undergo a VA examination(s) or obtaining a medical opinion, if appropriate) readjudicate the claim on appeal, to particularly include all such evidence that added to the record since the last adjudication of the claims, and legal authority. 

3. If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

